Citation Nr: 9900562	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  93-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disorder, 
a cervical spine disorder, and left-sided costochondritis.

2. Entitlement to an increased evaluation for residuals of a 
left knee injury, currently rated 20 percent disabling.

3. Entitlement to an increased evaluation for tinea pedis, 
currently rated 10 percent disabling.

4. Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1984 to February 
1987.

This appeal comes to the Board of Veterans Appeals (Board) 
from August 1991 and later RO rating decisions that denied 
service connection for a low back disorder, a cervical spine 
disorder, and left-sided costochondritis, granted service 
connection for residuals of a left knee injury and later 
assigned a 20 percent rating for this condition, granted 
service connection for tinea pedis and later assigned a 
10 percent rating for this condition, and granted service 
connection for hemorrhoids and assigned a zero percent rating 
for this condition.  The Board remanded the case to the RO in 
June 1995 for additional development, and the case was 
returned to the Board in 1998.

In a written argument dated in December 1998, the 
representative requests a total rating for compensation 
purposes based on the veterans unemployability due to 
service-connected disabilities.  This matter has not been 
adjudicated by the RO and will not be addressed by the Board.  
This issue is referred to the RO for appropriate action.

The representative in the December 1998 written arguments 
requests that the RO advise the veteran of his right to 
submit a claim for vocational and rehabilitation benefits.  
This matter is referred to the RO for appropriate action.

In the June 1995 remand, the Board asked the RO to have the 
veteran clarify his desire for a personal hearing.  In an 
August 1995 letter, the RO asked the veteran to notify them 
if he wanted such a hearing.  A review of the record does not 
show that the veteran requested a hearing since the issuance 
of the August 1995 letter to him.  If he desires a hearing 
with regard to the issues being considered in this appeal, he 
is again advised to notify the RO.


REMAND

In the June 1995 remand, the Board requested additional 
development by the RO, including the scheduling of the 
veteran for an orthopedic examination to determine the nature 
and extent of any low back disorder, cervical spine disorder, 
and left-sided costochondritis, and to determine the severity 
of his left knee condition.  The veteran underwent such an 
examination in November 1995 and the examiner concluded the 
veteran had acute strain of the cervical and lumbosacral 
spine, residuals of costochondritis of the ribs, rupture of 
the left anterior cruciate ligament (ACL), and subpatellar 
bursitis of the left knee, but the claims folder was not 
available to the examiner.  The report of this examination 
and the veterans claims folder were reviewed by another 
physician of a VA medical facility in July 1996 who agreed 
with the conclusions of the physician who conducted the 
November 1995 VA examination.  These reports do not discuss 
the veterans medical history, including incidents of service 
and medical diagnoses, with regard to the claimed conditions, 
and leave the Board uncertain as to the nature and extent of 
the veterans current low back and cervical spine disorders, 
and the residuals of left-sided costochondritis.  In the June 
1995 remand, the Board requested a medical examination of the 
veteran in order to obtain various information, including 
opinions as to the etiology of any low back disorder, 
cervical spine disorder, and left-side costochondritis.  The 
examiner was requested to provide various information, 
including whether it was at least as likely as not that these 
conditions were related to incidents in service.  The 
representative now indicates that the veterans low back 
disorder may be secondary to his service-connected left knee 
disorder.  Under the circumstances, the June 1995 and 
November 1996 VA reports are inadequate for adjudication of 
the veterans claims for service connection being considered 
in this appeal.

The United States Court of Veterans Appeals has held that a 
remand by the Court or the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In that 
case, the Court held that the Board erred in failing to 
return a VA examination report as inadequate where the orders 
in a prior Board remand were not complied with.

The June 1995 Board remand noted that the report of the 
veterans VA orthopedic examination in May 1992 showed marked 
atrophy of the left quadriceps that could be linked to his 
left knee condition.  Reports of the veterans VA orthopedic 
examinations since then do not show significant muscle 
problems except for the report of his VA orthopedic 
examination in May 1998 that reveals significant atrophy of 
the vastus medialis oblique (VMO) muscle.  The representative 
in a statement on appeal dated in November 1998, requests a 
separate evaluation for the limitation of motion of the left 
knee under the provisions of an opinion from the VA General 
Counsel.  See VAOPGCPREC 9-98.  The representative also notes 
that the veteran has functional impairment of the left knee 
due to pain.  

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the left knee disorder.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the United States Court of Veterans 
Appeals (Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (1998) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (1998).  
The Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1998) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

The veteran underwent VA skin examinations in November 1995 
and June 1996 that revealed erythematous maceration and 
exudation of the right foot, and evidence shows that he was 
treated with various medications with questionable results.  
In a letter received in August 1997, the veteran maintains 
that the tinea pedis of his right foot is more severe than 
the 10 percent rating recently assigned for this condition, 
that he is unable to wear shoes due to the severity of this 
condition, and that his right foot condition is extremely 
noxious and embarrassing.  A review of the record does not 
show that the veterans tinea pedis condition was reviewed 
since 1996.  The duty to assist the veteran in the 
development of facts pertinent to his claim includes 
providing a thorough and contemporaneous examination that 
takes into account prior medical evaluations and treatment.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In November 1995, the veteran underwent a VA GI examination 
to determine the severity of his hemorrhoids.  The examiner 
was unable to examine the veterans rectum and anus area very 
well and recommended further studies.  The veteran was 
scheduled for further studies in November 1995, but he failed 
to report.  In the correspondence received in August 1997, 
the veteran notes that he did not report for further rectal 
examination because of excruciating pain endured during the 
November 1995 exam.  His representative in the December 1998 
written argument requests that the veteran be given another 
opportunity to report for a GI examination to determine the 
severity of his hemorrhoids.

Any records of the veterans treatment since 1996 for the 
service-connected conditions being considered in this appeal 
should be obtained in light of VAs continuing duty to obtain 
ongoing treatment records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of treatment and 
examination since 1996 for the left knee 
disorder, tinea pedis, and hemorrhoids.  
Names and addresses of the medical 
providers, and dates of examination and 
treatment, should be listed.  After 
obtaining any needed release forms, the 
RO should directly contact the medical 
providers and obtain the records not 
already in the file.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of any low back 
disability, cervical spine disorder, and 
left-sided costochondritis, and to obtain 
opinions as to the etiology of any such 
conditions found.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should give fully reasoned 
opinions as to the etiology of any low 
back disorder, cervical spine disorder, 
and left-side costochondritis found, 
including whether it is at least as 
likely as not that any such conditions 
are due to incidents of service.  If a 
low back disorder is found, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
service-connected left knee condition 
caused the low back disorder or increased 
the level of disability of the low back 
disorder.  If the service-connected left 
knee condition aggravated the low back 
disorder, the level of disability 
attributable to such aggravation should 
be reported, that is the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation.  The opinions should be 
supported by discussing medical 
principles as applied to specific 
evidence in this case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.
At the orthopedic examination, the 
physician should examine the veterans 
left knee to determine the severity of 
this condition.  The examiner should 
state whether the VMO atrophy found at 
the May 1998 VA examination is related to 
the veterans service-connected left knee 
condition and express an opinion as to 
the severity of the service-connected 
left knee condition that includes 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of the left knee.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  The veteran should be scheduled for a 
VA dermatological examination to 
determine the severity of his tinea 
pedis.  All indicated studies should be 
performed and all clinical findings 
reported in detail.  The examiner should 
provide a complete description of all 
fungal skin lesions, including the extent 
of the areas involved and whether there 
is any exfoliation, exudation, or itching 
present.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

4.  The RO should advise the veteran of 
his obligation to report for a VA GI 
examination, including any requested 
studies, and that his claim for an 
increased (compensable) rating for 
hemorrhoids will be denied if he fails to 
report for such examination without good 
cause.  38 C.F.R. § 3.655 (1998).  
Thereafter, the veteran should be 
scheduled for a VA GI examination to 
determine the severity of his 
hemorrhoids.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should note whether any external 
or internal hemorrhoids present are 
productive of persistent bleeding and, if 
so, whether there is any secondary 
anemia; whether there are any associated 
fissures present; whether any hemorrhoid 
is associated with excessive redundant 
tissue or is large, thrombotic or 
irreducible; whether the veteran has 
frequent recurrences of hemorrhoidal 
symptoms; and whether the overall 
disability picture is more than moderate 
in degree.  In order to assist the 
examiner in providing the requested 
information, the claims folder must be 
made available to the physician and 
reviewed prior to the examination.

5.  After the above development, the RO 
should review the claims.  If a low back 
disorder is found, the review of the 
claim for service connection for such a 
disorder should consider secondary 
service connection based on aggravation.  
38 C.F.R. § 3.310(a) (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The 
review of the claim for an increased 
evaluation for the left knee disorder 
should reflect consideration of the 
provisions of VAOPGCPREC 9-98 and 
38 C.F.R. §§ 4.40 and 4.45 (1998).

6.  If a decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
